 



Exhibit 10.30

EXECUTION COPY

Form of U.S. Pledge Agreement among Deedtask Limited,
Creditscheme Limited and Wachovia Bank, N.A. dated as of December 23, 2002

U.S. PLEDGE AGREEMENT

          THIS PLEDGE AGREEMENT (this “Agreement”) dated as of December 23,
2002, is among the companies listed on the signature pages hereof and such other
persons or entities which from time to time become parties hereto as pledgors
(collectively the “Pledgors” and individually each a “Pledgor”) and WACHOVIA
BANK, N.A. in its capacity as administrative agent for the Lenders referred to
below (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

          WHEREAS, of even date herewith Hollinger International Publishing Inc.
(“Publishing”), Telegraph Group Limited (“TGL”) and First DT Holdings Limited
(“FDTH”, together with Publishing and TGL each a “Borrower” and collectively,
the “Borrowers”), entered into the Fifth Amended and Restated Credit Agreement
(together with all amendments and other modifications, if any, from time to time
made thereto, the “Amended and Restated Credit Agreement”), with various
financial institutions (together with their respective successors and assigns,
collectively the “Lenders” and each individually a “Lender”), the Administrative
Agent, Wachovia Securities, Inc., as sole lead arranger and book runner, Toronto
Dominion (Texas), Inc., as Syndication Agent and General Electric Capital
Corporation, as Documentation Agent, pursuant to which the Lenders agreed to
make various credit extensions to the Borrowers.

          WHEREAS, of even date herewith the Pledgors executed a Guaranty (as
amended or otherwise modified from time to time, the “U.K. Guaranty”) and, by
virtue of such execution, have guaranteed in favor of the Administrative Agent
and the other Secured Parties, the obligations of TGL and FDTH (together, the
“U.K. Borrowers”) under the Amended and Restated Credit Agreement. The
obligations of the Pledgors under the U.K. Guaranty are, inter alia, to be
secured pursuant to the terms of this Agreement.

          NOW, THEREFORE, for and in consideration of any loan, advance or other
financial accommodation heretofore or hereafter made to any of the U.K.
Borrowers, under or in connection with the Amended and Restated Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

          1.     Definitions. When used herein, the following terms have the
following meanings (such meanings to be applicable to both the singular and
plural forms of such terms):



            Collateral - see Section 2 hereof.               Default means the
occurrence of any Event of Default (as defined in the Amended and Restated
Credit Agreement).               Issuer means the issuer of any of the shares of
stock or other securities representing all or any of the Collateral.

U.S. Pledge Agreement

 



--------------------------------------------------------------------------------



 



          Liabilities means all obligations (monetary or otherwise) of each
Pledgor, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
whether or not such obligations were originally owed to the Secured Parties,
which arise out of or in connection with the U.K. Guaranty, this Agreement, any
other Loan Document or any other document or instrument executed in connection
herewith or therewith (including any Hedging Agreement (as defined in the
Amended and Restated Credit Agreement) entered into with any Person who at the
time such Hedging Agreement is entered into is a Lender or an affiliate
thereof).

          Loan Document has the meaning assigned to such term in the Amended and
Restated Credit Agreement.

          Maker means the maker of any of the Subsidiary Notes or other chattel
paper representing any or all of the Collateral.

          Secured Parties has the meaning assigned to such term in the U.K.
Guaranty.

          Subsidiary has the meaning assigned to such term in the Amended and
Restated Credit Agreement.

          Subsidiary Notes has the meaning assigned to such term in the Amended
and Restated Credit Agreement.

          Subsidiary Security Agreements has the meaning assigned to such term
in the Amended and Restated Credit Agreement.

          Unless otherwise defined herein or the context otherwise requires,
capitalized terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Amended and Restated Credit Agreement.

          2.     Pledge. As security for the payment of all Liabilities, each
Pledgor hereby pledges to the Administrative Agent for the benefit of itself and
the other Secured Parties, and grants to the Administrative Agent for the
benefit of itself and the other Secured Parties a continuing security interest
in, all of the following:

          A. All of the shares of stock and other securities described in
Schedule I hereto listed under such Pledgor’s name, all of the certificates
and/or instruments representing such shares of stock and other securities, and
all cash, securities, dividends, rights and other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares or other securities;

          B. All additional shares of stock of any of the Issuers listed in
Schedule I and all additional shares of stock of any other Restricted Subsidiary
of any Pledgor hereto at any time and from time to time acquired by any Pledgor
in any manner, all of the certificates representing such additional shares, and
all cash, securities, dividends, rights and other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares;

U.S. Pledge Agreement

2



--------------------------------------------------------------------------------



 



          C. All of the indebtedness described in Schedule II hereto listed
under such Pledgor’s name, all Subsidiary Notes, instruments and chattel paper,
if any, representing the same, all substitutes therefor or additions thereto,
and any interest, products, proceeds or other property at any time and from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness, Subsidiary Notes, instruments and
chattel paper; and

          D. All products and proceeds of all of the foregoing.

All of the foregoing are herein collectively called the “Collateral”.

          Each Pledgor agrees to deliver to the Administrative Agent, promptly
upon receipt and in due form for transfer (i.e., endorsed in blank or
accompanied by stock or bond powers executed in blank), any Collateral which may
at any time or from time to time be in or come into the possession or control of
such Pledgor; and prior to the delivery thereof to the Administrative Agent,
such Collateral shall be held by each Pledgor separate and apart from its other
property and in express trust for the Administrative Agent. In addition, the
Administrative Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing the Collateral for certificates or
instruments of smaller or larger denominations.

     3.     Warranties; Further Assurances. Each Pledgor warrants to the
Administrative Agent and each Lender that: (a) such Pledgor is (or at the time
of any future delivery, pledge, assignment or transfer thereof will be) the
legal and equitable owner of the Collateral free and clear of all liens,
security interests and encumbrances of every description whatsoever other than
the security interest created hereunder; (b) assuming continuous possession by
the Administrative Agent, the pledge and delivery of the Collateral pursuant to
this Agreement will create a valid perfected security interest in the Collateral
in favor of the Administrative Agent; (c) no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party which has not been obtained, made or
taken is required, for (i) the grant by such Pledgor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Pledgor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest), or (iii) the exercise by the Administrative Agent of its voting or
other rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with the disposition of any portion of the securities pledged hereunder by laws
affecting the offering and sale of securities generally; (d) all shares of stock
referred to in Schedule I hereto will be in certificated form, and will be duly
authorized, validly issued, fully paid and non-assessable; (e) as to each Issuer
whose name appears in Schedule I hereto, the Collateral represents not less than
the applicable percent (as shown in Schedule I hereto) of the total shares of
capital stock issued and outstanding of such Issuer; (f) the information
contained in Schedule I hereto is true and accurate in all respects and reflects
all equity interests owned by such Pledgor in any entity organized in the United
States; and (g) the information contained in Schedule II hereto is true and
accurate in all respects, and reflects all indebtedness owed to such Pledgor
from any Borrower or any Restricted Subsidiary organized in the United States.

          So long as any of the Liabilities shall be outstanding or any
commitment shall exist on the part of the Administrative Agent or any Secured
Party with respect to the creation of any Liabilities, each Pledgor (i) shall
not (except as otherwise permitted pursuant to the Amended

U.S. Pledge Agreement

3



--------------------------------------------------------------------------------



 



and Restated Credit Agreement), without the express prior written consent of the
Administrative Agent, (x) sell, assign, exchange, pledge or otherwise transfer,
encumber, or grant any option, warrant or other right to purchase the stock of
any Issuer which is pledged hereunder, or (y) sell, assign, exchange, pledge or
otherwise transfer, encumber, release, or grant any right to purchase the
Subsidiary Notes or Subsidiary Security Agreements of any Maker which is pledged
hereunder, or (z) otherwise diminish or impair any of its rights in, to or under
any of the Collateral; (ii) as to each Issuer whose name appears on Schedule I
hereto, shall continue to own and keep pledged hereunder not less than the
applicable percent (as shown in Schedule I hereto) of the total shares of
capital stock issued and outstanding of such Issuer; (iii) shall execute such
Uniform Commercial Code financing statements and other documents (and pay the
costs of filing and recording or re-filing and re-recording the same in all
public offices reasonably deemed necessary or appropriate by the Administrative
Agent) and do such other acts and things, all as the Administrative Agent may
from time to time reasonably request, to establish and maintain a valid,
perfected security interest in the Collateral (free of all other liens, claims
and rights of third parties whatsoever) to secure the performance and payment of
the Liabilities; (iv) will execute and deliver to the Administrative Agent such
stock powers, endorsements and similar documents relating to the Collateral,
satisfactory in form and substance to the Administrative Agent, as the
Administrative Agent may reasonably request; (v) will upon the request of the
Administrative Agent, upon the occurrence and during the continuance of an Event
of Default, notify each issuer of the indebtedness pledged hereunder that such
indebtedness is subject to the security interest granted hereunder; and
(vi) will furnish the Administrative Agent or any Secured Party such information
concerning the Collateral as the Administrative Agent or such Secured Party may
from time to time reasonably request, and will permit the Administrative Agent
or any Secured Party or any designee of the Administrative Agent or any Secured
Party, from time to time at reasonable times and on reasonable notice, to
inspect, audit and make copies of and extracts from all records and all other
papers in the possession of such Pledgor which pertain to the Collateral as set
forth in Section 10.2 of the Amended and Restated Credit Agreement, and will,
upon request of the Administrative Agent at any time when a Default has occurred
and is continuing, deliver to the Administrative Agent all of such records and
papers.

          4.     Holding in Name of Administrative Agent, etc. The
Administrative Agent may from time to time after the occurrence and during the
continuance of a Default, without notice to any Pledgor, take all or any of the
following actions: (a) transfer all or any part of the Collateral into the name
of the Administrative Agent or any nominee or sub-agent for the Administrative
Agent, with or without disclosing that such Collateral is subject to the lien
and security interest hereunder, (b) appoint one or more sub-agents or nominees
for the purpose of retaining physical possession of the Collateral, (c) notify
the parties obligated on any of the Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder, (d) endorse
any checks, drafts or other writings in the name of any Pledgor to allow
collection of the Collateral, (e) enforce collection of any of the Collateral by
suit or otherwise, and surrender, release or exchange all or any part thereof,
or compromise or renew for any period (whether or not longer than the original
period) any obligations of any nature of any party with respect thereto, and
(f) take control of any proceeds of the Collateral. The Administrative Agent may
at any time make any and all filings deemed reasonably necessary in furtherance
of this Agreement and the purposes hereof, including without limitation, Uniform
Commercial Code financing statements (which may be filed in advance of the
Amendment Effective Date) in all appropriate jurisdictions, which financing
statements may describe the collateral pledged by each Pledgor as “all assets”
of such Pledgor.

U.S. Pledge Agreement

4



--------------------------------------------------------------------------------



 



          5.     Voting Rights, Dividends, Payments etc. (a) Notwithstanding
certain provisions of Section 4 hereof, so long as the Administrative Agent has
not given the notice referred to in paragraph (b) below:



          A. Each Pledgor shall be entitled to exercise any and all voting or
consensual rights and powers and stock purchase or subscription rights (but any
such exercise by a Pledgor of stock purchase or subscription rights may be made
only from funds of such Pledgor not comprising part of the Collateral) relating
or pertaining to the Collateral constituting stock or any part thereof for any
purpose; provided, however, that each Pledgor agrees that it will not exercise
any such right or power in any manner which would have a material adverse effect
on the value of such Collateral or any part thereof.

          B. The Pledgors shall be entitled to receive and retain any and all
lawful dividends payable in respect of the Collateral constituting stock which
are paid in cash by any Issuer if such dividends are permitted by the Amended
and Restated Credit Agreement, but all dividends and distributions in respect of
such Collateral or any part thereof made in shares of stock or other property or
representing any return of capital, whether resulting from a subdivision,
combination or reclassification of such Collateral or any part thereof or
received in exchange for such Collateral or any part thereof or as a result of
any merger, consolidation, acquisition or other exchange of assets to which any
Issuer may be a party or otherwise or as a result of any exercise of any stock
purchase or subscription right, shall be and become part of the Collateral
hereunder and, if received by any Pledgor, shall be forthwith delivered to the
Administrative Agent in due form for transfer (i.e., endorsed in blank or
accompanied by stock or bond powers executed in blank) to be held for the
purposes of this Agreement.

          C. The Administrative Agent shall execute and deliver, or cause to be
executed and delivered, to each Pledgor, all such proxies, powers of attorney,
dividend orders and other instruments as such Pledgor may request for the
purpose of enabling such Pledgor to exercise the rights and powers which it is
entitled to exercise pursuant to clause (A) above and to receive the dividends
which it is authorized to retain pursuant to clause (B) above.

          D. Subject to any restrictions contained herein or in any other Loan
Document, each Pledgor shall be entitled to (a) collect all regular payments
made or proceeds received with respect to Collateral constituting the Subsidiary
Notes and (b) enforce and prosecute all rights and remedies available under any
of the Subsidiary Notes or Subsidiary Security Agreements.

          (b)  Upon written notice from the Administrative Agent during the
existence of a Default, and so long as the same shall be continuing, all rights
and powers which the Pledgors are entitled to exercise pursuant to Section
5(a)(A) hereof, and all rights of the Pledgors to receive and retain dividends
pursuant to Section 5(a)(B) hereof, and all rights of the Pledgors to receive
payments pursuant to Section 5(a)(D) hereof, shall forthwith cease, and all such
rights and powers shall thereupon become vested in the Administrative Agent
which shall have, during the continuance of such Default, the sole and exclusive
authority to exercise such rights and powers and to receive such dividends and
payments. Any and all money and other property paid over to or received by the
Administrative Agent pursuant to this

U.S. Pledge Agreement

5



--------------------------------------------------------------------------------



 



paragraph (b) shall be retained by the Administrative Agent as additional
Collateral hereunder and applied in accordance with the provisions hereof.

          6.     Remedies. Whenever a Default shall exist and be continuing, the
Administrative Agent may exercise from time to time any rights and remedies
available to it under the Uniform Commercial Code as in effect in New York or
otherwise available to it. Without limiting the foregoing, whenever a Default
shall exist and be continuing the Administrative Agent (a) may, to the fullest
extent permitted by applicable law, without notice, advertisement, hearing or
process of law of any kind, (i) sell any or all of the Collateral, free of all
rights and claims of the Pledgors therein and thereto, at any public or private
sale or brokers’ board and (ii) bid for and purchase any or all of the
Collateral at any such public sale; (b) shall have the right, for and in the
name, place and stead of the Pledgors, to execute endorsements, assignments,
stock powers and other instruments of conveyance or transfer with respect to all
or any of the Collateral; and (c) may, with respect to the Collateral consisting
of Subsidiary Notes, declare the underlying loans immediately due, payable and
collectible without notice to any Pledgor, regardless of maturity, and in that
event the underlying loans and obligations shall become immediately due,
payable, and collectible; and thereupon the Administrative Agent may then or at
any time thereafter, in addition to the remedies of the Administrative Agent and
Lenders set forth in the Amended and Restated Credit Agreement, collect from any
Pledgor any payments or collections theretofore received by such Pledgor
pursuant to Section 5(a)(D) hereof, or sell assign, transfer and deliver the
whole of the Collateral consisting of Subsidiary Notes, or any part thereof, or
additions thereto, or substitutions therefor, in such order as the
Administrative Agent may elect, at public or private sale, at such price or
prices, and upon such terms and conditions as the Administrative Agent in its
sole and absolute discretion may determine, without demand, advertisement, or
notice of any kind. Each Pledgor hereby expressly waives, to the fullest extent
permitted by applicable law, any and all notices, advertisements, hearings or
process of law in connection with the exercise by the Administrative Agent of
any of its rights and remedies during the continuance of a Default. If any
notification of intended disposition of any of the Collateral is required by
law, such notification, if mailed, shall be deemed reasonably and properly given
if mailed by certified or registered mail at least twenty (20) days before such
disposition, postage prepaid, addressed to the Company, either at the address of
the Company shown below, or at any other address of the Company appearing on the
records of the Administrative Agent. Any proceeds of any of the Collateral may
be applied by the Administrative Agent to the payment of expenses in connection
with the Collateral, including, without limitation, reasonable attorneys’ fees
and legal expenses, and any balance of such proceeds may be applied by the
Administrative Agent toward the payment of such of the Liabilities, and in such
order of application, as the Administrative Agent may from time to time elect
(and, after payment in full of all Liabilities, any excess shall be delivered to
the Company or as a court of competent jurisdiction shall direct).

          The Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with any sale of Collateral as it may be
advised by counsel is necessary in order to (a) avoid any violation of
applicable law (including, without limitation, compliance with such procedures
as may restrict the number of prospective bidders and purchasers and/or further
restrict such prospective bidders or purchasers to persons or entities who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such Collateral)
or (b) obtain any required approval of the sale or of the purchase by any
governmental regulatory authority or official, and each Pledgor agrees that such
compliance shall not result in such sale being considered or

U.S. Pledge Agreement

6



--------------------------------------------------------------------------------



 



deemed not to have been made in a commercially reasonable manner and that the
Administrative Agent shall not be liable or accountable to any Pledgor for any
discount allowed by reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

          7.     General. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
it takes such action for that purpose as any Pledgor shall request in writing,
but failure of the Administrative Agent to comply with any such request shall
not of itself be deemed a failure to exercise reasonable care, and no failure of
the Administrative Agent to preserve or protect any rights with respect to the
Collateral against prior parties, or to do any act with respect to preservation
of the Collateral not so requested by any Pledgor, shall be deemed of itself a
failure to exercise reasonable care in the custody or preservation of any
Collateral.

          All notices hereunder shall be in writing (including, without
limitation, facsimile transmission) and shall be sent to the applicable party
at, in the case of each Pledgor, its address set forth below its signature on
the U.K. Guaranty, and in the case of the Administrative Agent, at its address
set forth below its signature to the Amended and Restated Credit Agreement, and
in each case, at such other address as such party may, by written notice
received by the other parties hereto, have designated as its address for such
purpose. Notices sent by facsimile transmission shall be deemed to have been
given when sent; notices sent by mail shall be deemed to have been given [three
Business Days after] the date when sent by registered or certified mail, postage
prepaid; and notices sent by hand delivery shall be deemed to have been given
when received.

          Each Pledgor agrees to indemnify, defend and save and hold harmless
each Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
wilful misconduct. Each of the Pledgors agrees to pay all reasonable expenses
(including reasonable attorney’s fees and legal expenses) paid or incurred by
the Administrative Agent or any Lender in endeavoring to collect the Obligations
of such Pledgor, or any part thereof, and in enforcing this Agreement against
such Pledgor, and such obligations will themselves be obligations hereunder.

          No delay on the part of the Administrative Agent in exercising any
right, power or remedy shall operate as a waiver thereof, and no single or
partial exercise of any such right, power or remedy shall preclude any other or
further exercise thereof, or the exercise of any other right, power or remedy.
No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement shall be effective unless the same shall be in
writing and signed and delivered by the Administrative Agent and each Pledgor,
and then such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

          All obligations of the Pledgors and all rights, powers and remedies of
the Administrative Agent and the Lenders expressed herein are in addition to all
other rights,

U.S. Pledge Agreement

7



--------------------------------------------------------------------------------



 



powers and remedies possessed by them, including, without limitation, those
provided by applicable law or in any other written instrument or agreement
relating to any of the Liabilities or any security therefor.

          This Agreement shall be construed in accordance with and governed by
the laws of the State of New York. Wherever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. This Agreement shall
remain in full force and effect until all obligations under the Facilities have
been paid in full and all commitments thereunder, Letters of Credit and Hedging
Agreements entered into with a Lender or an affiliate thereof have terminated.
If at any time all or any part of any payment theretofore applied by the
Administrative Agent or any Lender to any of the obligations under the
Facilities is or must be rescinded or returned by the Administrative Agent or
such Lender for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of any Pledgor), such obligations
shall, for the purposes of this Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by the Administrative Agent or such Lender, and
this Agreement shall continue to be effective or be reinstated, as the case may
be, as to such obligations, all as though such application by the Administrative
Agent or such Lender had not been made.

          This Agreement shall be binding upon each Pledgor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of each Pledgor and the Administrative Agent and the
successors and assigns of the Administrative Agent.

          This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
an original executed counterpart of this Agreement. At any time after the date
of this Agreement, one or more additional persons or entities may become parties
hereto by executing and delivering to the Administrative Agent a counterpart of
this Agreement. Immediately upon such execution and delivery (and without any
further action), each such additional person or entity will become a party to,
and will be bound by all the terms of, this Agreement.

          ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PLEDGOR HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.

U.S. Pledge Agreement

8



--------------------------------------------------------------------------------



 



EACH PLEDGOR HEREBY IRREVOCABLY APPOINTS HOLLINGER INTERNATIONAL INC, 712 FIFTH
AVENUE, NEW YORK, NEW YORK, 10019, USA, (THE “PROCESS AGENT”), ATTENTION: MARK
KIPNIS, AS ITS AGENT TO RECEIVE, ON ITS BEHALF AND ON BEHALF OF ITS PROPERTY,
SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY
BE SERVED IN ANY SUCH LITIGATION, SUCH SERVICE MAY BE MADE BY MAILING OR
DELIVERING A COPY OF SUCH PROCESS TO EACH PLEDGOR IN CARE OF THE PROCESS AGENT
AT THE PROCESS AGENT’S ABOVE ADDRESS, AND EACH PLEDGOR HEREBY IRREVOCABLY
AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF.
EACH PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS OF THE PERSON SPECIFIED IN, OR
PURSUANT TO, THE AMENDED AND RESTATED CREDIT AGREEMENT, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PLEDGOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY
PLEDGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT
OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR
TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, EACH PLEDGOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT
OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

          EACH OF THE PLEDGOR, THE ADMINISTRATIVE AGENT AND, BY ACCEPTING THE
BENEFITS HEREOF, EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

          All payments to be made by any Pledgor to any person hereunder shall
be made free and clear of, and without deduction or withholding for or on
account of, tax unless such Pledgor is required by law to make such a payment
subject to the deduction or withholding of tax, in which case the sum payable by
such Pledgor in respect of which such deduction or withholding is required to be
made shall be increased to the extent necessary to ensure that, after the making
of such deduction or withholding, such person receives and retains (free from
any liability in respect of any such deduction or withholding) a net sum equal
to the sum which it would have received and so retained had no such deduction or
withholding been made or required to be made.

U.S. Pledge Agreement

9



--------------------------------------------------------------------------------



 



          The obligations of each Pledgor, in respect of any sum due to the
Administrative Agent or any Lender hereunder shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than the currency in which such
sum was originally denominated (the “Original Currency”), be discharged only to
the extent that following receipt by the Administrative Agent or such Lender of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Lender, in accordance with normal banking procedures, purchases the
Original Currency with the Judgment Currency. If the amount of Original Currency
so purchased is less than the sum originally due to the Administrative Agent or
such Lender, each Pledgor agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Administrative Agent or such Lender, as the
case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to the Administrative Agent or such
Lender, as the case may be, the Administrative Agent or such Lender agrees to
remit such excess to such Pledgor.

U.S. Pledge Agreement

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered as of the day and year first written above.

              DEEDTASK LIMITED                         By:  

--------------------------------------------------------------------------------

              Name:  

--------------------------------------------------------------------------------

              Title:  

--------------------------------------------------------------------------------

                                  Address:   1 Canada Square         Canary
Wharf         London E14 5DT               Facsimile No.:   0207-538-7585    
Attention:   The Secretary               With a copy to:   c/o Stikeman, Elliott
              Address:   Regis House,         45 King William Street        
London EC4R 9AN               Facsimile No.:   0207-648-1400     Attention:  
Jeffrey Keey               With a copy to:   c/o Hollinger Inc.              
Address:   10 Toronto Street         Toronto         Ontario M5C 2B7            
  Facsimile No.:   (416) 364-0832     Attention:   Jack Boultbee              
With a copy to:   c/o Hollinger International Inc.               Address:   401
North Wabash Avenue         Chicago         Illinois 60611              
Facsimile No.:   (312) 321-0629     Attention:    

U.S. Pledge Agreement

 



--------------------------------------------------------------------------------



 

              CREDITSCHEME LIMITED                         By:  

--------------------------------------------------------------------------------

              Name:  

--------------------------------------------------------------------------------

              Title:  

--------------------------------------------------------------------------------

                        Address:   1 Canada Square         Canary Wharf        
London E14 5DT               Facsimile No.:   0207-538-7585     Attention:   The
Secretary               With a copy to:   c/o Stikeman, Elliott              
Address:   Regis House,         45 King William Street         London EC4R 9AN  
            Facsimile No.:   0207-648-1400     Attention:   Jeffrey Keey        
      With a copy to:   c/o Hollinger Inc.               Address:   10 Toronto
Street         Toronto         Ontario M5C 2B7               Facsimile No.:  
(416) 364-0832     Attention:   Jack Boultbee               With a copy to:  
c/o Hollinger International Inc.               Address:   401 North Wabash
Avenue         Chicago         Illinois 60611               Facsimile No.:  
(312) 321-0629     Attention:    

U.S. Pledge Agreement

 

 



--------------------------------------------------------------------------------



 

                  WACHOVIA BANK, N.A.,         as Administrative Agent          
              By:  

--------------------------------------------------------------------------------

              Name:  

--------------------------------------------------------------------------------

              Title:  

--------------------------------------------------------------------------------

                        Address:   One Wachovia Center,         301 South
Charlotte, NC 28288-0604               Facsimile No.:   (704) 374-4092    
Attention:   Joe Mynatt                              

U.S. Pledge Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
TO U.S. NEWCO PLEDGE AGREEMENT

STOCK

DEEDTASK LIMITED

                                  ISSUER Cert # No. of Shares % Total
Outstanding

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LHAT Corporation
    A-1       61 Class A Preferred Stock       59.2 %     103  

CREDITSCHEME LIMITED

                                  ISSUER Cert # No. of Shares % Total
Outstanding

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LHAT Corporation
    A-2       42 Class A Preferred Stock       40.8 %     103  



--------------------------------------------------------------------------------



 



SCHEDULE II
TO U.S. NEWCO PLEDGE AGREEMENT

SUBSIDIARY NOTES

NIL

 

 

U.S. Pledge Agreement

